internal_revenue_service number release date index number -------------------------------------- ------------------------------ ------------------------------------------------ ------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------------ ---------------------------------------------------- telephone number ---------------------- refer reply to cc ita plr-125439-18 date date re request for an extension of time to make the election under sec_168 not to deduct the additional first year depreciation legend taxpayer ------------------------------ --------------------------- a b c d e f g h year1 date1 date2 date3 date4 date5 ---------------------------------------------------------------------------------------------------------------------------- --------------- ---------------------------- ------------------------------- ------------------------------------------------ ----------------------- ------------------ ---------------- ------------------------------------------------------------------- ---------------------------------------- --------------------- --------------------- ---------------------------- -------------------- -------------------- dear ------ ------------ this letter_ruling responds to a letter dated date and supplemental correspondence submitted by taxpayer requesting an extension of time pursuant to sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to plr-125439-18 make the election under sec_168 of the internal_revenue_code not to deduct the additional first year depreciation for all classes of qualified_property placed_in_service during year1 all references in this letter_ruling to sec_168 are treated as a reference to sec_168 as in effect after amendment by sec_143 of the protecting americans from tax hikes act of path act enacted as part of the consolidated appropriations act division q publaw_114_113 129_stat_2242 date further all references in this letter_ruling to sec_168 or sec_708 are treated as a reference to sec_168 or sec_708 respectively as in effect prior to amendment by the tax cuts and jobs_act pub_l_no 131_stat_2054 date facts taxpayer represents that the facts are as follows taxpayer a limited_liability_company that is treated as a partnership for federal_income_tax purposes files form_1065 u s return of partnership income on a calendar_year basis taxpayer’s overall_method_of_accounting is an accrual_method taxpayer is principally engaged in a located in b during year1 taxpayer was owned by two corporate members and therefore was treated as a partnership for federal_income_tax purposes up until date1 taxpayer owned percent of c a limited_liability_company that was disregarded as an entity separate from taxpayer after date1 c was treated as a partnership for federal_income_tax purposes due to its receipt of cash contributions from two new members on date2 c owned and continues to own percent of d d owns and operates a e that is located in b d also originally developed the e which consists of f assets d is disregarded as an entity separate from its owner which up until date1 was taxpayer and after date1 was c based on the structure described above up until date1 taxpayer was treated for federal_income_tax purposes as owning the e assets due to c having received cash contributions from new members on date2 taxpayer was treated pursuant to revrul_99_5 1999_1_cb_434 situation as contributing all of the assets of c to a partnership c in exchange for a partnership_interest the new members received class a interests in c in exchange for their cash contributions and taxpayer received class b interests in exchange for its contribution of property therefore on and after date2 taxpayer’s only asset for federal_income_tax purposes was an investment in a partnership on date3 the last day of year1 one of taxpayer’s two partners purchased the entire_interest held by the other partner therefore pursuant to revrul_99_6 1999_1_cb_432 situation taxpayer terminated as a partnership under sec_708 resulting in a short final taxable_year ended date3 year1 plr-125439-18 during year1 the e was under development and various g assets were placed_in_service on different dates taxpayer expected that all of the g assets would be placed_in_service on or after date2 when c became a partnership for federal_income_tax purposes the llc agreement for c required that i c make the election not to claim the additional first year depreciation on the e assets and ii the additional first year depreciation shall not be claimed on any of the e assets the reason for the decision not to claim the additional first year depreciation was because such depreciation would have resulted in the class a partners in c having a negative capital_account sooner than desired and thus having to agree to a larger deficit_restoration_obligation given this intent to the extent any g assets were unexpectedly placed_in_service prior to date2 then taxpayer would have needed to elect not to claim the additional first year depreciation on its final partnership federal tax_return for the tax_year ended date3 h was engaged to prepare the final partnership return for taxpayer for year1 this return was timely filed on the date4 the extended due_date for this return up until shortly before date4 h understood that all of the g assets were placed_in_service on or after date2 accordingly the final draft return that had been prepared for taxpayer did not reflect any regular or additional first year depreciation since it was believed that no g assets were placed_in_service before date2 when taxpayer was treated as the owner of the e for federal_income_tax purposes on date5 which was shortly before date4 h was informed that some g assets where actually placed_in_service prior to date2 however there was no time before the deadline to file taxpayer’s final partnership federal tax_return for the short taxable_year ended date3 to obtain the additional information needed to properly make the adjustments to such return before filing therefore taxpayer’s final partnership return for year1 was filed on date4 reflecting no regular or additional first year depreciation with the intention to file an amended_return to reflect the proper depreciation_deductions including regular but not additional first year depreciation unfortunately h inadvertently failed to attach the election statement required by sec_1_168_k_-1 of the income_tax regulations and as prescribed on form_4562 depreciation and amortization to taxpayer’s final partnership return for year1 subsequently h realized that it had inadvertently failed to attach the election statement required by sec_1_168_k_-1 to taxpayer’s final partnership return for year1 after learning of this omission taxpayer requested h to assist in preparing a request for this ruling_request ruling requested plr-125439-18 taxpayer requests an extension of time pursuant to sec_301_9100-1 and sec_301_9100-3 to make the election under sec_168 not to deduct the additional first year depreciation for all classes of qualified_property placed_in_service during year1 law and analysis sec_168 allows in the taxable_year that qualified_property is placed_in_service a 50-percent additional first year depreciation deduction for qualified_property placed_in_service by the taxpayer before january or january for qualified_property described in sec_168 or sec_168 sec_168 allows a taxpayer to elect not to deduct the additional first year depreciation for any class of property placed_in_service by the taxpayer during the taxable_year the term class of property is defined in sec_1_168_k_-1 see section dollar_figure of revproc_2008_54 2008_2_cb_722 rules similar to the rules in sec_1_168_k_-1 for qualified_property or for 30-percent additional first year depreciation deduction apply for purposes of sec_168 as currently in effect sec_1 e i provides that the election not to deduct additional first year depreciation must be made by the due_date including extensions of the federal tax_return for the taxable_year in which the property is placed_in_service by the taxpayer sec_1_168_k_-1 provides that the election not to deduct additional first year depreciation must be made in the manner prescribed on form_4562 and its instructions the instructions to form_4562 for year1 provided that the election not to deduct the additional first year depreciation is made by attaching a statement to the taxpayer’s timely filed tax_return for indicating that the taxpayer is electing not to deduct the additional first year depreciation and the class of property for which the taxpayer is making the election section dollar_figure of revproc_2017_33 2017_19_irb_1236 provides guidance regarding the election under sec_168 not to deduct the additional first year depreciation the sec_168 election sec_4 of revproc_2017_33 provides that the rules for making the sec_168 election are similar to the rules for making the election under sec_168 as in effect before the enactment of the path act as a result the sec_168 election applies to all qualified_property that is in the same class of property and placed_in_service in the same taxable_year sec_4 of revproc_2017_33 provides that generally rules similar to the rules in sec_1_168_k_-1 and apply for purposes of sec_168 under sec_301_9100-1 the commissioner of internal revenue has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election plr-125439-18 sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government conclusion based solely on the facts and representations submitted we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly taxpayer is granted calendar days from the date of this letter_ruling to make the election under sec_168 not to deduct the additional first year depreciation for all qualified_property placed_in_service during year1 that qualify for the additional first year depreciation deduction this election must be made by taxpayer filing an amended partnership return for year1 with a statement indicating that taxpayer is electing not to deduct the additional first year depreciation for all classes of property placed_in_service by taxpayer in year1 except as specifically set forth above we express no opinion concerning the federal_income_tax consequences of the facts described above under any other provisions of the code including other subsections of sec_168 specifically no opinion is expressed or implied on whether any item of depreciable_property placed_in_service by taxpayer during year1 is eligible for the additional first year depreciation deduction the ruling contained in this letter is based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by the appropriate parties while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this letter_ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent plr-125439-18 in accordance with the power_of_attorney we are sending a copy of this letter_ruling to taxpayer's authorized representatives we also are sending a copy of this letter_ruling to the appropriate operating division director sincerely deena m devereux deena m devereux senior technician reviewer branch office of associate chief_counsel income_tax and accounting enclosures copy of this letter copy for sec_6110 purposes
